DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment filed on 10/26/2021 has been entered. Claims 1-30 are pending. Claims 1-30 are currently rejected.
The rejections of claims 22-30 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13-16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0306924 A1).
Regarding claim 1:
Zhang discloses a method of wireless communication performed by a user equipment (UE) (Fig. 1A, 101/102; Fig. 21, 2100), comprising: 
receiving information identifying a virtual control resource set (CORESET) or a virtual search space for a semi-persistent scheduling (SPS) shared channel, wherein the virtual CORESET or the virtual search space is a type of search space of CORESET that is defined and used only for physical downlink shared channel beam quasi-colocation indication (Para. [0242], “for each transmission occasion of SPS PDSCH, the UE can follow the QCL information configured by the latest updated TCI state … to receive one SPS-PDSCH transmission, the UE may use the latest TCI state for this CORESET.”), 
wherein the information is communicated using a media access control (MAC) control element (CE) or downlink control information (DCI) (Para. [0234], “… M TCI states among the N RRC-configured TCI states by medium access control (MAC) Control Element (CE), and select one of the TCI states from the M MAC-filtered TCI states by DCI, which is indicated by the Transmission configuration indication field.”); and 
receiving the semi-persistently scheduled shared channel using a default beam that is selected based at least in part on the virtual CORESET or the virtual search space (Para. [0242], “for each transmission occasion of SPS PDSCH, the UE can follow the QCL information configured by the latest updated TCI state”). 
	Regarding claim 2:
Zhang further discloses wherein the information identifying the virtual CORESET or the virtual search space comprises reconfiguration information (Para. [0235], “MAC CE updates the candidate TCI states”).
Regarding claim 3:
Zhang further discloses wherein the information identifying the virtual CORESET or the virtual search space indicates a quasi-collocation assumption for the virtual CORESET or the virtual search space (Para. [0241]).
	Regarding claim 4 and 14:
Zhang discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving control information indicating a first beam configuration (Fig. 16, 1604 Reconfiguration of TCI state (TCI=1)) that overrides a second beam configuration (Fig. 16, 1602 (TCI=0)) of a first occasion of a semi-persistent scheduling (SPS) communication; and 
performing one or more subsequent occasions of the SPS communication, after the first occasion of the SPS communication, using the first beam configuration (Fig. 16, 1606 and 1608), based on a parameter (Para. [0243], “TCI state” (reconfigured from 0 to 1)) for using the first beam configuration for the one or more subsequence occasions. 
	Regarding claim 5 and 15:
Zhang further discloses wherein performing the one or more subsequent occasions of the SPS communication, after the first occasion of the SPS communication, using the first beam configuration further comprises: receiving the one or more subsequent occasions of the SPS communication using the first beam configuration, based on the parameter, without receiving additional control information corresponding to the one or more subsequent occasions (Fig. 16, 1606 and 1608, (TCI=1)). 
Regarding claim 6:
Zhang further discloses wherein the SPS communication comprises at least one of an uplink data transmission, an uplink control transmission, a downlink data transmission, or a downlink control transmission (Fig. 6, 1606 (SPS PDSCH)). 
Regarding claim 7 and 16:
Zhang further discloses receiving information that indicates the parameter for using the first beam configuration for the one or more subsequent occasion (Fig. 6, 1604). 
 Regarding claim 13 and 21:
Zhang further discloses wherein the information (Fig. 16, 1604 Reconfiguration of TCI state) that indicates that the first beam configuration is to be used for the one or more subsequent occasions, or that indicates a parameter (TCI is reconfigured to 1) for using the first beam configuration for the one or more subsequent occasions, is communicated in connection with the control information. 

Claims 22-24, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi et al. (US 2020/0288479 A1).
	Regarding claim 22:
Xi discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving reconfiguration information  for a semi-persistent scheduling (SPS) parameter (Para. [0112]-[0114], and [0126]-[0128]; receiving information for switching from one beam to another reconfigured beam), wherein the reconfiguration information is based at least in part on a time parameter (Para. [0107], reported WTRU capabilities and estimated time duration for processing a reconfiguration (DCI decoding, obtaining TCI information, RF tuning and beam switching)) provided by the UE and associated with completion of a reconfiguration of the SPS parameter; and 
performing the reconfiguration of a semi-persistent scheduling (SPS) communication based at least in part on the reconfiguration information and in accordance with the time parameter (Para. [0109], [0110], [0113], [0124], and [0132]-[0133]).
	Regarding claim 23:

Regarding claim 24:
Xi further discloses wherein performing the reconfiguration of the SPS communication further comprises: performing the reconfiguration of the SPS communication without deactivating or reactivating the SPS communication or without interrupting a pattern of the SPS communication (Para. [0132]-[0134]).
	Regarding claim 27:
	Xi further discloses the time parameter indicates a length of time or a number of symbols after an end of receiving the reconfiguration information (Para. [0107]).
Regarding claim 29:
Xi further discloses the time parameter comprises multiple time parameters for respective SPS parameters (Para. [0107]).
Regarding claim 30:
Xi further discloses the SPS parameter comprises at least one of: a modulation and coding scheme, a beam indication, or a rank (Para. [0107]).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 17—20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0306924 A1) in view of Xi et al. (US 2020/0288479 A1).
	Regarding claim 8 and 17:
Zhang does not disclose the parameter indicates a time window in which the first beam configuration is to be used for the one or more subsequent occasions.  
Xi teaches receiving information that indicates a time window in which a first beam configuration is to be used for one or more subsequent occasions (Para. [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Xi to include the feature that the parameter indicates a time window in which the first beam configuration is to be used for the one or more subsequent occasions in order to reduce overhead by enabling a user terminal to reuse a beam for a specific number of subsequent scheduled transmissions.
	Regarding claim: 9 and 18:
Zhang does not disclose the parameter indicates a number of occasions for which the first beam configuration is to be used.  
Xi teaches receiving information that indicates a number of occasions for which a first beam configuration is to be used (Para. [0112]).

Regarding claims 10 and 19:
Zhang does not disclose the parameter indicates a number of occasions of the SPS communication that are associated with a configured grant for which the first beam configuration is to be used.  
Xi teaches receiving information that indicates a number of occasions of a SPS communication that are associated with a configured grant for which a first beam configuration is to be used (Para. [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Xi to include the feature that the parameter indicates a number of occasions of the SPS communication that are associated with a configured grant for which the first beam configuration is to be used in order to reduce overhead by enabling a user terminal to reuse a beam for a specific number of subsequent scheduled transmissions.
Regarding claims 11 and 20:
Zhang does not disclose the parameter indicates that the first beam configuration is to be used until overwritten.
Xi teaches receiving information that indicates that a first beam configuration is to be used until overwritten (Para. [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Xi to include the feature that the parameter 
Regarding claim 12:
Zhang does not disclose the parameter indicates that the first beam configuration is to be used until the SPS communication is deactivated. 
Xi teaches receiving information that indicates that the first beam configuration is to be used until the SPS communication is deactivated (Para. [0112], [0143], and [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Xi to include the feature that the parameter indicates that the first beam configuration is to be used until the SPS communication is deactivated in order to reduce overhead by enabling a user terminal to reuse a beam for a specific number of subsequent scheduled transmissions.
	
Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al. (US 2020/0288479 A1).
Regarding claim 25:
Xi does not disclose transmitting an acknowledgment (ACK) or a negative ACK (NACK) for the reconfiguration information.
However, Examiner submits that the practice of transmitting an acknowledgment (ACK) or a negative ACK (NACK) after reception of configuration message is well known in the art; and it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi to include the feature of transmitting an acknowledgment (ACK) or a negative ACK (NACK) for the reconfiguration information in order to ensure a configuration message is received correctly before being processed. 
Regarding claim 26:

As discussed above, Xi teaches the time parameter indicates a length of time for processing a reconfiguration message, and the practice of transmitting an acknowledgment after reception of configuration message is well known in the art; it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi so that the time parameter indicates a length of time after an acknowledgment transmission for the reconfiguration in order to ensure a configuration message is received correctly before being processed. 
	Regarding claim 28:
Xi does not discloses the time parameter indicates a length of time or a number of symbols after an end of an acknowledgment or a negative acknowledgment.
 As discussed above, Xi teaches the time parameter indicates a length of time for processing a reconfiguration message, and the practice of transmitting an acknowledgment after reception of configuration message is well known in the art; it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Xi so that the time parameter indicates a length of time or a number of symbols after an end of an acknowledgment or a negative acknowledgment in order to ensure a configuration message is received correctly before being processed. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 14 as amended based on Zhang have been considered but are moot in view of a new ground of rejection presented in the current Office action.  
Applicant’s arguments with respect to claims 22-30 as amended based on Zhou have been considered but are moot in view of a new ground of rejection presented in the current Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BO HUI A ZHU/Primary Examiner, Art Unit 2465